Name: 2011/55/EU: Council Decision of 24Ã January 2011 appointing three Swedish members and four Swedish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  parliament;  EU institutions and European civil service
 Date Published: 2011-01-28

 28.1.2011 EN Official Journal of the European Union L 25/31 COUNCIL DECISION of 24 January 2011 appointing three Swedish members and four Swedish alternate members of the Committee of the Regions (2011/55/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Swedish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Kent JOHANSSON, Ms Maria WALLHAGER NECKMAN and Ms Kristina ALVENDAL. Four alternate members seats have become vacant following the end of the terms of office of Ms Susanna HABY, Mr Bernth JOHNSON, Mr Jens NILSSON and Ms Ingela NYLUND WATZ, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Kent JOHANSSON, Skara kommun,  Ms Britt-Marie LÃ VGREN, UmeÃ ¥ kommun,  Ms Jelena DRENJANIN, Huddinge kommun, and (b) as alternate members:  Mr Martin ANDREASSON, VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting,  Ms Marie SÃ LLSTRÃ M, Blekinge lÃ ¤ns landsting,  Ms Marie-Louise RÃ NNMARK, UmeÃ ¥ kommun,  Ms Carin JÃ MTIN, Stockholms kommun. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 24 January 2011. For the Council The President FAZEKAS S. (1) OJ L 348, 29.12.2009, p. 22 and OJ L 12, 19.1.2010, p. 11.